Citation Nr: 1133987	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  01-08 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for memory loss, including as a manifestation of an undiagnosed illness or a chronic multi-symptom illness.

2.  Entitlement to service connection for joint and muscle pain, including as a manifestation of an undiagnosed illness or a chronic multi-symptom illness.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's mother, and Veteran's sister



ATTORNEY FOR THE BOARD

Saira Spicknall, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to October 1991.  The Veteran's service included service in the Southwest Asia Theater of operations during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2000 decision of the New Orleans, Louisiana, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran, her mother, and her sister testified at a Travel Board hearing before the undersigned Veterans' Law Judge in August 2002.  A transcript of that hearing has been associated with the claims file.

This case was remanded by the Board in September 2003 for further development.  

In a February 2006 decision, the Board denied the Veteran's claims for an increased disability rating for achalasia with esophageal spasm and service connection for disabilities manifested by memory loss, headaches, and joint and muscle pain.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In March 2008, the Court issued a memorandum decision vacating the Board's February 2006 decision to the extent it denied the Veteran's claims for service connection for disabilities manifested by memory loss, headaches, and joint and muscle pain.  As the Veteran did not appeal the claim for an increased disability rating for achalasia with esophageal spasm, the Court deemed this claim was abandoned.  A copy of the Court's Decision has been incorporated into the claims folder.

This case was remanded by the Board in February 2009 for further development.
During the pendency of this appeal, by an April 2011 rating decision, the RO granted the Veteran's claim for service connection for regular and migraine headaches.  As this constitutes a full grant of the claim sought on appeal, this issue is no longer in appellate consideration.  

The Veteran had also appealed a claim for service connection for post traumatic stress disorder (PTSD) for which another Acting Veterans' Law Judge at the Board, other than the undersigned, had held a Travel Board hearing in July 2005 on this issue and issued a remand on this issue in February 2006.  Thereafter, in a May 2008 rating decision, the RO granted the Veteran's claim for service connection for PTSD which constituted a full grant of the claim sought on appeal, and the issue was no longer in appellate consideration.  Subsequently however, in a June 2011 letter, the RO informed the Veteran that the Veterans' Law Judge who conducted the hearing in July 2005 was no longer employed by the Board, and that the law required the Veterans' Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  The letter provided the Veteran the opportunity to request a new hearing with the Board.  The Board received a response in July 2011 with the Veteran's request to appear at a hearing before a Veterans' Law Judge of the Board at the local RO.  The Board finds, however, that as the issue for service connection for PTSD has been granted in full, which was the subject of the July 2005 hearing, the June 2011 letter to the Veteran was sent in error and no further action needs to be taken with respect to the claim for service connection for PTSD.  Moreover, as the Veteran has already provided testimony at a Travel Board hearing before the undersigned Veterans' Law Judge in August 2002, another hearing on the issues currently on appeal is not warranted.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran had active military service in the Southwest Asia Theater of operations during the Persian Gulf War.  

2.  The satisfactory and probative medical evidence of record reflects that the Veteran's memory loss is a symptom of her service-connected post traumatic stress disorder (PTSD) and thus, has been attributed to a known clinical diagnosis for which she is receiving disability benefits.

3.  Affording the Veteran the benefit of the doubt, the satisfactory and probative medical evidence of record has shown that she has an undiagnosed illness manifested by joint and muscle pain which has existed for more than six months and is causally related to his active service.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for memory loss (other than as a symptom of PTSD) have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. § 3.303, 3.317 (2010).

2.  Resolving the benefit of the doubt in the Veteran's favor, an undiagnosed illness manifested by joint and muscle pain was incurred during active military service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2010). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2010).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claims for service connection in the October 2000 rating decision, she was provided notice of how to substantiate a claim based on Gulf War Service due to an undiagnosed illness in November 1999.  Thereafter, she was provided partial notice of the VCAA in April 2004.  Additional VCAA letters were sent in October 2008, April 2009 and March 2011.  The VCAA letters indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  The Veteran also received notice in October 2008, April 2009 and March 2011, pertaining to the downstream disability rating and effective date elements of her claims, with subsequent re-adjudication in an April 2011 Supplemental Statement of the Case.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.

All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes service treatment records, service personnel records, private medical records, VA outpatient treatment reports, VA examinations, lay statements and testimony from the Veteran's family members, and statements and testimony from the Veteran and her representative.  The Veteran has not indicated that she has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and her representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2010).

Pertinent Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability resulting from undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011, and cannot be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following):  (A) An undiagnosed illness; (B) The following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms:  (1) Chronic fatigue syndrome; (2) Fibromyalgia; (3) Irritable bowel syndrome; or (4) Any other illness that the Secretary determines meets the criteria for a medically unexplained chronic multisymptom illness.  38 C.F.R. § 3.317(a)(2)(i).

The term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology are not considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).

Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period are considered chronic.  The 6-month period of chronicity is measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following:  (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

Presumptive service connection may be established for a listed infectious disease if it becomes manifest in a veteran with a qualifying period of service, provided it becomes manifest to a degree of 10 percent or more within 1 year from the date of separation from a qualifying period of service.  75 Fed. Reg. 59968, 59968-59972 (Sept. 29, 2010) (to be codified at of 38 C.F.R. § 3.317(c)(1)-(4)).

In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) (2010).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  See Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines that the preponderance of the evidence is against the claim, then it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule will not be applicable.  Ortiz, 274 F.3d at 1365.

With regard to VA examinations, the Board notes that the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  See Powell v, West, 13 Vet. App. 31, 35 (1999).

Analysis

In statements and testimony presented throughout the duration of the appeal, the Veteran has maintained that she served in the Southwest Asia Theater of operations during the Persian Gulf War, which resulted in many chronically unexplained symptoms following her active service including memory loss and joint and muscle pain.  



1.  Memory Loss

Initially, the Board notes that the Veteran memory loss claimed as due to a chronic undiagnosed illness, has been attributed to a known clinical diagnosis, namely her service-connected PTSD and, as such, is not qualifying chronic disability for the purposes of 38 C.F.R. § 3.317.  In this regard, the Board notes the relevant evidence as discussed below.

In March 2000 VA examination in which the Veteran reported memory problems and the examiner noted her reports thereof in the impression, however, the examiner found that the Veteran should have detailed memory testing by neuropsychology.  

In a June 2000 VA examination the Veteran presented with complaints centered around distractibility and forgetfulness.  At this time, the VA examiner found that the type of memory problems the Veteran described were consistent with those often reported by individuals who were suffering from significant emotional distress, as well as a lack of significant objective cognitive deficits, and that the same psychological stresses which probably accounted for her memory may also have contributed, to some extent, to her other physical symptoms.  She was diagnosed with adjustment reaction with depressive and anxiety features secondary to current environmental stress.  

Thereafter, in an October 2000 VA addendum opinion, the VA examiner noted that, based upon a review of the claims file, the neuropsychiatric evaluation revealed that the Veteran did not have a significant objective cognitive deficit and that the type of memory problems described by her were secondary to significant emotional distress.  

In an October 2003 VA examination, the Veteran reported that she concentrated well, her memory was "not too good," and she was forgetful.  The examiner noted that as her memory was within normal limits on examination, any problem with memory was highly subjective and not objective.  She was diagnosed with major depressive disorder.

In a February 2008 VA examination, the Veteran reported subjective symptoms included problems with concentration and was diagnosed with PTSD as well as major depressive disorder.  

In August 2008 and March 2009 VA outpatient treatment reports, the Veteran reported having problems with short term memory and was diagnosed with PTSD and major depressive disorder.  

In a January 2010 VA examination for PTSD, the Veteran reported symptoms including difficulty concentrating and making decisions.  A psychiatric evaluation revealed objective findings of a mildly impaired recent memory.  The Veteran was diagnosed with PTSD and major depressive disorder as secondary to PTSD.  

Based upon the evidence above, the Board finds that the Veteran's memory loss is a symptom of PTSD.  

While the Board accepts the lay statements and testimony from the Veteran and her sister as credible evidence that she has had memory and concentration problems since her discharge from active service and the VA medical records demonstrate the Veteran has sought treatment for complaints of memory loss, the medical evidence of record discussed above also reflect that the Veteran's current memory loss is a symptom of her service-connected PTSD.  See Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007).   Therefore, as the Veteran is currently receiving disability compensation for PTSD, with memory loss being a symptom thereof, service connection cannot be established for memory loss separately on a direct basis.  

Except as otherwise provided in the rating schedule, all disabilities, including those arising from a single disease entity, are to be rated separately, and then all ratings are to be combined pursuant to 38 C.F.R. § 4.25 (1993)."  Esteban v. Brown, 6 Vet.App. 259, 261 (1994).  However, "evaluation of the 'same disability' or the 'same manifestation' under various diagnoses is to be avoided."  Id. (citing "anti-pyramiding provision" of 38 C.F.R. § 4.14 (1998)); see also Evans (Samuel) v. Brown, 9 Vet.App. 273, 288 (1996) ("veteran can receive separate disability ratings unless the conditions constitute the 'same disability' or the 'same manifestation' under 38 C.F.R. § 4.14").  The Court has interpreted 38 U.S.C.A. § 1155 as implicitly containing the concept that the rating schedule may not be employed as a vehicle for compensating a claimant twice (or more) for the same symptomatology; such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding of disabilities, which is cautioned against in 38 C.F.R. § 4.14.  See Id.  In order to avoid granting multiple awards for the same condition, the Court has held that separate awards may be granted only when "none of the symptomatology for ... [each of the claimed] conditions is duplicative of or overlapping with the symptomatology of the other ... conditions."  Id. (emphasis in original).

In this case, as the medical evidence of record demonstrates that the Veteran's memory loss is a symptom associated with her service-connected PTSD disability, in which the diagnostic criteria provide compensation for symptoms including memory problems, the Board finds that service connection for memory loss on a direct basis cannot be established as this would constitute a pyramiding of disabilities.  38 C.F.R. §§ 4.14, 4.130.

Therefore, as the evidence of record demonstrates that the Veteran's memory loss is associated with a known clinical diagnosis, namely PTSD, and the Veteran is service-connected for PTSD, service connection for memory loss other than as a symptom of PTSD cannot be established on either a presumptive or direct basis. 38 C.F.R. §§ 3.303, 3.317, 4.14, 4.130.  

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

2.  Joint and Muscle Pain

The Board notes that the Veteran symptoms of joint and muscle pain constitute a qualifying chronic disability as listed above.  See 38 C.F.R. § 3.317.  However, as discussed below, the Veteran's complaints of pain in the hips, left arm, and wrists, claimed as due to a chronic undiagnosed illness, have been associated with known clinical diagnoses, namely degenerative joint disease of the hips, left rotator cuff tendonitis, and carpal tunnel syndrome and, as such, are not qualifying chronic disabilities for the purposes of 38 C.F.R. § 3.317.  Therefore the Veteran's complaints of the bilateral hips, left shoulder, and wrists are not considered part of her claim for service connection for joint and muscle pain, including as a manifestation of an undiagnosed illness or a chronic multi-symptom illness.  

The Veteran's DD Form 214 indicates that she served in the South West Asia Theater of operations from October 1990 to April 1991.  She also received the Southwest Asia Service Medal with two Bronze Service Stars.  

Service medical records reflect findings of retropatellar pain syndrome noted in August and October 1987, bilateral leg and knee pain diagnosed as tendinitis and shin splints in August 1987, a mild headache noted in July 1987, and muscle strain of the right shoulder noted in February 1987.  Upon separation from service, the Veteran's Report of Medical Examination and Report of Medical History, dated in August 1991, noted that she was normal in all respects, with the exception of esophageal spasm.  The Veteran did not indicate any problems with joint and muscle pain at that time.

VA medical records reflect that the Veteran initially complained of joint pain following her active service in March 1994, at which time she was provided a provisional diagnosis of arthralgias and a diagnosis of intermittent joint pain.  Subsequent VA medical records through March 2011 reflect the Veteran has been treated for and diagnosed with complaints of joint pain and muscle pain which have not been associated with any known clinical diagnosis, including:  neck pain, low back pain, right arm pain, pain in the knees, pain in the ankles, and pain in the bilateral quadriceps.  

In a March 2000 VA examination, the Veteran was evaluated for fibromyalgia and reported chronic neck pain for the past four or five years and muscle pain over the bilateral quadriceps.  The examiner found that she had atypical symptoms with muscle pain that came in spells once a month and she did not meet the criteria for fibromyalgia.  

In a June 2003 VA examination, the Veteran reported having pain in the hips and knees.  At this time, x-rays demonstrated degenerative osteoarthritis of the hips and a normal evaluation of the knees.  

VA examinations in January 2010 and February 2010 for the joints, spine, and muscles revealed the Veteran complained of pain in the bilateral knees, left shoulder, left ankle, and spine.  The examiner diagnosed the Veteran with obesity, age related degenerative joint disease of the hips, recent partial tear of the left rotator cuff, and normal bilateral knees, ankles, right shoulder, quadriceps, and cervical and lumbar spine.  Thereafter, in a March 2010 addendum opinion, the VA examiner, upon reviewing the claims file, opined that the Veteran's x-rays did not show any changes that would be compatible with injures from 1991 and it was unlikely that her spine complaints and multiple joint complaints were related to her military service.  Subsequently, the VA examiner again furnished an opinion in a December 2010 VA addendum, in which he concluded that none of the conditions noted in the prior examination, including, obesity, age related degenerative joint disease of the hips, recent partial tear of the left rotator cuff, and normal bilateral knees, ankles, right shoulder, quadriceps, and cervical and lumbar spine, were disease conditions incurred or aggravated in military service.  He explained that they do not represent a condition related to an undiagnosed illness.  Specifically, he reported that the cause of the degenerative joint disease of the hips was age and obesity and a recent trauma caused the partial rotator cuff tear.  In addition, the examiner noted that the rest of the areas were normal, both clinically and on x-ray.  

After a careful review of the record, the Board finds that the Veteran's claim for service connection for joint and muscle pain, including as a manifestation of an undiagnosed illness or a chronic multi-symptom illness, is warranted.  The evidence of record reflects that the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War.  The Board notes that the Veteran symptoms of neck pain, low back pain, right arm pain, pain in the knees, pain in the ankles, and pain in the bilateral quadriceps constitute a qualifying chronic disability pursuant to 38 C.F.R. § 3.317(a)(2)(i)(A).  The objective medical evidence of record reflects that the Veteran reported symptoms of joint pain as early as March 1994 which have continued through March 2011, specifically including neck pain, low back pain, right arm pain, pain in the knees, pain in the ankles, and pain in the bilateral quadriceps.  

The Board also accepts the Veteran's statements throughout the record and her testimony during the August 2008 Travel Board hearing as competent and credible evidence as to her symptoms of muscle and joint pain since her active service which are supported by the record.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006); Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007).  In this regard, the Board notes that the Veteran's contemporaneous reports in the March 1994 VA outpatient treatment report reflect her statements that she had joint pain since serving in the Gulf.  

In considering the Veteran's statements of continuity of these symptoms, as demonstrated by the satisfactory medical evidence reflecting treatment for symptoms of neck pain, low back pain, right arm pain, pain in the knees, pain in the ankles, and pain in the bilateral quadriceps, and treatment for joint pain since May 1994, the Board will resolve doubt in favor of the Veteran that these symptoms have existed for more than 6 months or more are thus, considered chronic.  See 38 C.F.R. § 3.102 (2010).  Moreover, as demonstrated by the most recent VA examiner's opinion in December 2010, the bilateral knees, ankles, right shoulder, quadriceps, cervical and lumbar spine were found to be normal by x-ray despite the Veteran's continual complaints of pain in the VA treatment reports, thereby indicating they cannot be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2010).  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Thus, following a full review of the record, and giving the Veteran the benefit of the doubt, the Board finds that service connection for joint and muscle pain, including as a manifestation of an undiagnosed illness or a chronic multi-symptom illness, is warranted under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.


ORDER

Service connection for memory loss (other than as a symptom of PTSD), including as a manifestation of an undiagnosed illness or a chronic multi-symptom illness, is denied.

Service connection for joint and muscle pain, including as a manifestation of an undiagnosed illness or a chronic multi-symptom illness, is granted.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


